DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1, 8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci et al. (US 2021/0226986 A1, hereinafter “Bartolucci”) in view of Turon (US 2019/0014497 A1).
 	Regarding claims 1 and 11, Bartolucci teaches a method for communication in a wireless mesh network (fig. 1, ¶ [0049], ¶ [0160]), the method comprising: determining that a node in the wireless mesh network has received a threshold level of duplicate network data units; receiving, by the node, one or more network data units (figs. 4-6, ¶  [0075], the node determines whether a triggering condition has been met, prior to transmitting a collected data packet to its assigned entry node in operation 610. ¶ [0076] A triggering condition may be employed to direct the node to collect a sufficient number of incoming data packets and/or to collect incoming data packets for a sufficient amount of time. For example, sufficiency may be determined based on a defined threshold, ¶ [0079]); and relaying, by the node, a subset of the received one or more network data units to one or more neighboring nodes, the subset relayed based on the determination that the node has received a threshold level of duplicate network data units (figs. 4-7, ¶ [0073], relay node may, e.g., select a RDR mode or standard diffusion mode. ¶ [0076], ¶ [0080], ¶ [0081], ¶ [0083], transmitting data packets that are either generated or received at a node in a network. ¶ [0085], packets of the first type. ¶ [0086], In operation 706, a mapping of the data packets of the collected set to a plurality of neighbouring nodes connected to the node is determined. The sub-mappings may be of at least two different types. A first type of sub-mapping allocates any two data packets having a same source (i.e. originating node) for relay to different subsets of the neighbouring nodes., ¶ [0093-¶ [0096]).
	Bartolucci does not explicitly teach one or more network Packet Data Units (PDUs) each comprising a respective segment of transport data in a transport PDU.
 	Turon teaches one or more network PDUs comprising a respective segment of transport data in a transport PDU (Fig. 4, ¶ [0005], ¶ [0045], ¶ [0047] and ¶ [0050]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receiving, by the node, one or more network PDUs each comprising a respective segment of transport data in a transport PDU; and relay, by the node, a subset of the received one or more network PDUs each comprising a respective segment to one or more neighboring nodes, the subset relayed based on the determination that the node has received a threshold level of duplicate network PDUs in the system of Bartolucci to transport application payload in size-constrained data packets in a mesh network (¶ [0004] of Turon).
 	Regarding claims 8 and 17, Bartolucci in view of Turon teaches the method of claim 1, wherein the threshold level is a number of duplicate network PDUs received by the node or a rate of duplicate network PDUs received by the node (Bartolucci: ¶ [0076] A triggering condition may be employed to direct the node to collect a sufficient number of incoming data packets and/or to collect incoming data packets for a sufficient amount of time. For example, sufficiency may be determined based on a defined threshold, ¶ [0079]).
7.	Claims 2, 5, 6, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci in view of Turon as applied to claim 1 above, and further in view of Uchino et al. (US 2016/0249232 A1, hereinafter “Uchino”).
	Regarding claims 2 and 12, Bartolucci in view of Turon teaches the method of claim 1.
Bartolucci in view of Turon does not explicitly teach wherein relaying the subset comprises relaying a received network PDU of the one or more received network PDUs based on a parity of a segment number associated with the received network PDU.
Uchino teaches wherein relaying the subset comprises relaying a received network PDU of the one or more received network PDUs based on a parity of a segment/sequence number associated with the received network PDU (¶ [0013]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to relay a received network PDU of the one or more received network PDUs based on a parity of a segment number associated with the received network PDU to further enhance system reliability.
 	Regrading claims 5 and 15, Bartolucci in view of Turon teaches the method of claim 1.
Bartolucci in view of Turon does not explicitly teach wherein relaying the subset comprises relaying a received network PDU of the one or more received network PDUs based a segment number associated with the received network PDU being a first parity and a segment number associated with another received network PDU of the one or 
Uchino teaches wherein relaying the subset comprises relaying a received network PDU of the one or more received network PDUs based a segment number associated with the received network PDU being a first parity and a segment number associated with another received network PDU of the one or more received network PDUs being a second parity, wherein the first parity and second parity are different (¶ [0013]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to relay a received network PDU of the one or more received network PDUs based a segment number associated with the received network PDU being a first parity and a segment number associated with another received network PDU of the one or more received network PDUs being a second (different) parity in the system of Bartolucci in view of Turon to further enhance system reliability.
 	Regarding claims 6 and 16, Bartolucci in view of Turon and Uchino teaches the method of claim 5, wherein the node is a first node; wherein the first node receives the other network PDU with the segment number being the second parity from a second node which is a neighbor to the first node; and wherein a third node is a neighbor to the first node and the second node has a path to the third node (Bartolucci: figs. 1, 3. Turon: fig. 1, Uchino: fig. 7).
 	Regarding claim 19, Bartolucci in view of Turon teaches the node of claim 11.
Bartolucci in view of Turon does not explicitly teach wherein the selective relay circuitry arranged to relay the subset comprises the selective relay circuitry arranged to 
Uchino teaches wherein the selective relay circuitry arranged to relay the subset comprises the selective relay circuitry arranged to relay a received network PDU of the one or more received network PDUs based a segment number associated with the received network PDU and a unicast address of the node (¶ [0013], where it is obvious that the PDU is relayed based on a unicast address of the node).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to selective relay a received network PDU of the one or more received network PDUs based a segment number associated with the received network PDU and a unicast address of the node in the system of Bartolucci in view of Turon to utilize design mythologies well known in the art.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci in view of Turon and Uchino as applied to claim 5 above, and further in view of Zaidi et al. (US 2015/0071074 A1, hereinafter “Zaidi”).
 	Regarding claim 7, Bartolucci in view of Turon and Uchino teaches the method of claim 5.
 	Bartolucci in view of Turon and Uchino does not explicitly teach further comprising determining that the other network PDU was received during a backoff period.
 	Zaidi teaches determining whether to discard data units during a backoff period (¶ [0068]).
¶ [0068] of Zaidi).
Allowable Subject Matter
9.	Claim 20 is allowed.
10.	Claims 3, 4, 9, 10, 13, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3, 4, 13 and 14, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein relaying the subset comprises relaying a received network PDU of the one or more received network PDUs based a segment number associated with the received network PDU having a first parity and not relaying the received network PDU based on the segment number associated with the received network PDU having a second parity, wherein the first parity is odd and the second parity is even or the first parity is even and the second parity is odd.”
 	Regarding claims 9 and 18, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein relaying the subset of the received one or more network PDUs comprises determining that the received one 
 	Regarding claim 10, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein relaying the subset comprises relaying a received network PDU of the one or more received network PDUs based a segment number associated with the received network PDU being a first parity and not relaying the received network PDU based on the segment number associated with the received network PDU being a second parity, the method further comprising determining that the node does not receive network PDUs associated with the segment number being the second parity; and relaying subsequent received network PDUs associated with the segment numbers with both parity based on the determination that the node does not receive network PDUs associated with the segment number with the second parity.”
 	Regarding claim 20, prior art of record fails to teach or fairly suggest “selective relay circuitry arranged to determine that the node has received a threshold level of duplicate network PDUs; determine that the received network PDU is not from a single link neighbor; determine a parity of a segment number associated with the segment of the received network PDU; and relay a subset of the received network PDU comprising the segment to one or more neighboring nodes based on determination that the node has received a threshold level of duplicate network PDUs, the received network PDU is not from the single link neighbor, and the parity of the segment number.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477